Title: To James Madison from Tobias Lear, 28 November 1801
From: Lear, Tobias
To: Madison, James


					
						Sir,
						Cape François Nov. 28th: 1801.
					
					The enclosed has this moment come to my hands, and I embrace the present opportunity to forward it, in addition to my letter of 

the 25 inst. which goes by the same vessel.  What the effect of this may be I cannot tell; but in the present temper of things I have no doubt it 

will be carried into operation.  With the highest respect I have the honor to be Sir, Your most Obedt. Servt.
					
						Tobias Lear.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
